Citation Nr: 0302333	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  95-04 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of an 
Epstein-Barr viral infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, from July 1980 to November 1980, from October 1984 to 
March 1985, from March 1991 to May 1991, and from August 1991 
to September 1991.  The appellant also had numerous brief 
periods of active duty for training until March 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 RO rating decision.  In April 
1998, the Board remanded this issue for additional 
development.  In November 2001, the Board issued a decision 
denying service connection for residuals of an Epstein-Barr 
viral infection.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In September 
2002, the CAVC granted a joint motion, vacated the Board's 
November 2001 decision, and remanded the case for further 
adjudication.


FINDINGS OF FACT

1.  In a written memorandum signed by the veteran, dated and 
associated with the claims file in January 2003, the veteran 
indicated that he wanted to withdraw his appeal concerning 
service connection for residuals of an Epstein-Barr viral 
infection. 

2.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
service connection for residuals of an Epstein-Barr viral 
infection have been met and the veteran's appeal is 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (b),(c) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 1994 rating decision, the RO denied service 
connection for residuals of an Epstein-Barr viral infection.  
The veteran indicated his disagreement with this 
determination in a January 1995 written statement, a 
statement of the case was issued in August 1995, and the 
veteran perfected his appeal by filing a Form 9 in September 
1995.  In April 1998, the Board remanded this issue for 
additional development.  However, in a written memorandum 
associated with the claims file in October 2001, the veteran 
indicated that he wanted to withdraw the claim for service 
connection for residuals of an Epstein-Barr viral infection. 

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2002).  

In this case, prior to the promulgation of a decision by the 
Board, the veteran expressly withdrew his appeal concerning 
service connection for residuals of an Epstein-Barr viral 
infection.  As a result of the withdrawal, no allegations of 
error of fact or law concerning the claim for service 
connection remain before the Board for 


consideration.  Consequently, the veteran's appeal as to this 
issue is dismissed without prejudice.

ORDER

Entitlement to service connection for residuals of an 
Epstein-Barr viral infection is dismissed without prejudice.  




		
C. P. RUSSELL
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

